DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the amendment filed June 27, 2022.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive.
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adair et al (US 10/019,489 B1) in view of Burbank et al (US 2021/0195293 A1).  



Regarding claims 1, 8, and 15, Adair discloses a method comprising:
         obtaining, via a camera of a mobile device, image data concerning a product (Adair:  Figure 4a - receive an image of an item 405);
processing the audio data to cause a reaction of the user to at least a portion of the product information to be determined (Adair:  Figure 4a - detect first mood (reaction) 415);
causing, by the mobile device, display of a product recommendation generated based on the reaction (Adair:  Figure 6, p100 - In some implementations, the feedback response may include identifying content or items based on the mood).
Adair does not expressly disclose causing, by the mobile device and after obtaining the image data, display of an overlay superimposed on the image data, wherein the overlay includes product information associated with the image data; obtaining, by the mobile device and while displaying the overlay superimposed on the image data, audio data of an utterance of a user of the mobile device.  Burbank discloses:
causing, by the mobile device and after obtaining the image data, display of an overlay superimposed on the image data, wherein the overlay includes product information associated with the image data (Burbank: paragraph [0116] - For instance, if the media content comprises video content such as television content or the like, the media presentation device could generate and present as a graphical overlay superimposed over the video content a message such as “If you'd like to purchase this item at RETAILER 1, say ‘BUY AT RETAILER 1’ now.” Further, where various options exist, such as when a choice of product/service or retailer exists, the media presentation device could similarly present those options); and 
obtaining, by the mobile device and while displaying the overlay superimposed on the image data, audio data of an utterance of a user of the mobile device (Burbank: paragraph [0119] - block 40, the media presentation device then makes a determination that, during presentation of the media content, a user of the media presentation device uttered the determined voice command).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Adair to have included causing, by the mobile device and after obtaining the image data, display of an overlay superimposed on the image data, wherein the overlay includes product information associated with the image data; obtaining, by the mobile device and while displaying the overlay superimposed on the image data, audio data of an utterance of a user of the mobile device, as taught by Burbank because it would allow for certain actions in connection with presentation of media (Burbank: paragraph [0004]).

Regarding claims 2, 9, and 16, Adair and Burbank teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Adair further discloses wherein the reaction is determined based on processing the utterance using a sentiment analysis technique to categorize the utterance into a sentiment category (Adair:  Figure 5A - neutral, anger disgust (negative), happy (positive)).  

Regarding claims 3, 10, and 17, Adair and Burbank teach or suggest all the limitations of claims 2, 9, and 16 as noted above.  Adair further discloses wherein the sentiment category includes at least one of a positive utterance, a neutral utterance, or a negative utterance (Adair:  Figure 5A - neutral, anger disgust (negative), happy (positive)).  

Regarding claims 4, 11, and 18, Adair and Burbank teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Adair further discloses wherein the reaction is determined based on one or more words of the utterance (Adair:  Figure 4a, column 15 lines 65 – column 16 lines 1-10 - The indirect feedback may also be detected in audio data using speech recognition. For example, the audio data may represent utterances of a user. The utterances include words that can be detected using speech recognition to generate a transcript of the utterance. A lexical analysis of the words included in the transcript can be used to further detect the mood of the user who uttered the words. For example, words like “great,” “exhilarating,” “sun,” “good,” and “life” may be associated with happiness).  

Regarding claims 5, 12, and 19, Adair and Burbank teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Adair further discloses obtaining, by the mobile device and from another device, the product information based on processing the image data (Adair:  Figure 5a - item 198273 570, column 18 lines 15-20 - FIGS. 5A and 5B are pictorial diagrams of example configurations of an item).  

Regarding claims 6, 13, and 20, Adair and Burbank teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Adair further discloses determining the utterance concerns the reaction of the user to at least the portion of the product information (Adair:  Figure 4A).  

Regarding claims 7 and 14, Adair and Burbank teach or suggest all the limitations of claims 1 and 8 as noted above.  Adair further discloses providing a prompt to comment on the product information, the audio data being obtained based on providing the prompt (Adair:  column 2 lines 45-50 - Direct feedback, on the other hand, may include explicit audio utterances captured by a microphone such as, “I don't like the color of this shirt,” an explicit rating for the item input via a user interface, or an image of the user captured by the image capturing system in which the user is giving a “thumbs down” hand signal in response to a prompt for feedback).  



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625